

116 HR 5822 : Homeland Security Acquisition Professional Career Program Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5822IN THE SENATE OF THE UNITED STATESOctober 1, 2020 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Homeland Security Act of 2002 to establish an acquisition professional career program, and for other purposes.1.Short titleThis Act may be cited as the Homeland Security Acquisition Professional Career Program Act.2.Authorization of the acquisition professional career program(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:711.Acquisition professional career program(a)EstablishmentThere is established in the Department an acquisition professional career program to develop a cadre of acquisition professionals within the Department.(b)AdministrationThe Under Secretary for Management shall administer the acquisition professional career program established pursuant to subsection (a).(c)Program requirementsThe Under Secretary for Management shall carry out the following with respect to the acquisition professional career program.(1)Designate the occupational series, grades, and number of acquisition positions throughout the Department to be included in the program and manage centrally such positions.(2)Establish and publish on the Department’s website eligibility criteria for candidates to participate in the program.(3)Carry out recruitment efforts to attract candidates—(A)from institutions of higher education, including such institutions with established acquisition specialties and courses of study, historically Black colleges and universities, and Hispanic-serving institutions;(B)with diverse work experience outside of the Federal Government; or(C)with military service.(4)Hire eligible candidates for designated positions under the program.(5)Develop a structured program comprised of acquisition training, on-the-job experience, Department-wide rotations, mentorship, shadowing, and other career development opportunities for program participants.(6)Provide, beyond required training established for program participants, additional specialized acquisition training, including small business contracting and innovative acquisition techniques training.(d)ReportsNot later than December 31, 2020, and annually thereafter through 2026, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the acquisition professional career program. Each such report shall include the following information:(1)The number of candidates approved for the program.(2)The number of candidates who commenced participation in the program, including generalized information on such candidates’ backgrounds with respect to education and prior work experience, but not including personally identifiable information.(3)A breakdown of the number of participants hired under the program by type of acquisition position.(4)A list of Department components and offices that participated in the program and information regarding length of time of each program participant in each rotation at such components or offices.(5)Program attrition rates and post-program graduation retention data, including information on how such data compare to the prior year’s data, as available.(6)The Department’s recruiting efforts for the program.(7)The Department’s efforts to promote retention of program participants.(e)DefinitionsIn this section:(1)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given such term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a).(2)Historically Black colleges and universitiesThe term historically Black colleges and universities has the meaning given the term part B institution in section 322(2) of Higher Education Act of 1965 (20 U.S.C. 1061(2)).(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 710 the following new item:Sec. 711. Acquisition professional career program..Passed the House of Representatives September 30, 2020.Cheryl L. Johnson,Clerk